DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	 Applicant’s election in the reply filed on November 8, 2021 of the combination of genes recited in step (v)(e) of claim 19 (i.e., EPHX3, KIF1A, LRRTM1, FLI1, ITGA4, LINC00599, NTM, PARP15, ZAP70, miR193, miR296, GP155, and hTERT) is acknowledged. 
	The response does not state whether the election is made with or without traverse. Since a traversal did not accompany the election, the election has been treated as an election without traverse per MPEP 818.01(a).
	Claims 19-37 read on the elected species and are examined on the merits herein.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.	The Information Disclosure Statement filed on May 3, 2019 has been considered.

Drawings
5.	The drawings are objected to because they contain embedded hyperlinks and/or other form of browser-executable code in Figure 1B. Applicant is required to delete the embedded 
	The drawings are also objected to because not all parts of Figures 2 and 3 are illegible. More specifically, the axes and legend in Figure 2 are illegible. In Figure 3, the axes and legend are illegible as are the different symbols used in each panel of the figure.
	The drawings are also objected to because “Fig. 4A” is used to label a figure containing two parts – A and B. Applicant could amend the label of this figure to “Fig. 4” to address the issue.
	Lastly, the drawings are objected to because Fig. 2C appears to be missing. That is, the drawings contain Figures 2A, 2B, and 2D, but not 2C. Applicant is referred to MPEP 601.01(g) for guidance as to how to address this issue. 

Specification
6.	The substitute specification filed on April 6, 2020 has been entered. 
	The substitute specification is objected to because of the following informalities:
	(A) Figure 5 contains multiple parts (A and B), but the “Brief Description of the Drawings” section only refers to “Figure 5.” As discussed in MPEP 608.01(f), the brief description must discuss each part of a multi-part figure. 
	(B) The substitute specification contains embedded hyperlinks and/or other forms of browser-executable code on pages 12, 32, and 33. Applicant is required to delete the embedded hyperlinks and/or other forms of browser-executable code; references to websites should be 
	(C) The file size of the Sequence Listing in the incorporation-by-reference paragraph on the first page of the substitute specification must be provided in bytes rather than kilobytes. See MPEP 2422.03 I.
	(D) All of the oligonucleotides on pages 32 and 33 must be identified with sequence identifiers per 37 CFR 1.821.
	(E) The format of the sequence identifiers on pages 18, 19, and 29 does not comply with 37 CFR 1.821(d). More specifically, “SEQ ID NO: 1 and 2” on page 18 should be replaced with “SEQ ID NOs: 1 and 2” or “SEQ ID NO: 1 and SEQ ID NO: 2.” The other sequence identifiers on pages 18-19 with the same format require the same correction. On page 29, “SEQ ID NO: 1-52” and “SEQ ID NO: 66-69” should be replaced with, respectively, “SEQ ID NOs: 1-52” and “SEQ ID NOs: 66-69”.
	
Claim Objections
7.	Claim 19 is objected to because of the following informalities:
(i) the word “Method” in line 1 should be replaced with “A method”;
(ii) a comma should be inserted after the first instance of “pair” in line 2 of step (iv);
(iii) the word “and” should be inserted at the end of step (iv);
(iv) the word “and” should be inserted before “hTERT” in option (e) in step (v);
(v) the word “hypermethylation” is misspelled in the third-from-last line of the claim;
(vi) the word “the” before “hypermethylation” and also before “hypomethylation” in lines 1 and 3, respectively, of the “wherein” clause following step (v) should be deleted;

(viii) the words “of the sets” in lines 2 and 5 of the “wherein” clause following step (v) should be deleted; 	(ix) “HNSCC positive” in the third-from-last line of the claim should be hyphenated;
(x) “an healthy individual” in the last line of the claim should be replaced with “a healthy individual”; and
(xi) the claim contains a typographical error in the third line of the first “wherein” clause following step (e) where “LRRTM1,FL1” is recited for “LRRTM1, FL1”.
	Claims 20-37 are objected to because “Method” in line 1 of each claim should be replaced with “The method”.
	Claim 21 is objected to because the word “a” should be inserted before the word “buccal.” 
	Claim 22 is objected to because the word “to” after “undergoing” should be deleted.
	Claim 27 is objected to because a comma should be inserted after the word “pair” in line 2. As well, the words “of interest” after “DNA region” should be deleted to maintain consistency with claims 19 and 25. Further, “template specific” in lines 4-5 should be hyphenated, and “genomic region” in the last line of the claim should be replaced with “genomic DNA region.”
	Claim 28 is objected to because a comma should be inserted after the word “pair” in line 2 and also after “reverse primer” in line 3. As well, the claim recites “liker tag” for “linker tag”.

	Claim 30 is objected to because “SEQ ID NO: 53-65” in line 2 should be replaced with “SEQ ID NOs: 53-65”. As well, the claim recites several instances of the following typographical errors, where the appropriate spaces are missing: (i) exon 1spanning, and (ii) hg19coordinates. The claim is also missing a space before “of” in the second line of the description concerning SEQ ID NO: 63.
	Claim 31 is objected to because it contains multiple capital letters that are not proper nouns or part of an abbreviation. More specifically, each instance of “A CpG/CpG island” should be replaced with “a CpG/CpG island”. As well, the claim contains the following typographical errors that require correction: exon 1SEQ (three instances) and exon 3SEQ (one instance). The claim also contains a typographical error where “15342895,15342889” and “19710952,19710954” are recited since a space needs to be inserted after each comma.
	Claim 32 is objected to because “next generation” should be hyphenated. As well, a comma should be inserted after “platform” in line 3.
	Claim 34 is objected to because the meaning of each of the acronyms used in the claim should be spelled out before the acronym is used. For example, “QUMA” should be replaced with “quantification tool for methylation analysis (QUMA)”. The other acronyms in the claim require the same correction.
	Claim 36 is objected to because “HNSCC positive” should be hyphenated.


Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 19 is indefinite because there is insufficient antecedent basis for “the genomic DNA,” which is recited in step (ii). Replacing “the genomic DNA” with “genomic DNA” would address the issue.
Claim 19 is also indefinite because the exemplary language in step (iii), i.e., “preferably,”  causes the scope of the claim to be unclear. As discussed in MPEP 2173.05(d), “Description of examples or preferences is properly set forth in the specification rather than the claims.” In this case, the “preferably” language in claim 19 creates uncertainty as to the claim scope because it is not clear when the preference is in effect and if it is ever a requirement rather than a preference. In view of the foregoing, the scope of the claims is not entirely clear. Applicant could address the issue by eliminating the exemplary claim language in claim 19 and presenting the preference in a dependent claim.

	Claims 20-37 are also indefinite by way of their dependency on claim 19.
	Claim 20 is further indefinite because it recites an improper Markush group. More specifically, the claim uses the language “selected from the group consisting essentially of” in lines 2-3. As discussed in MPEP 2173.05(h), this language causes a claim to be indefinite because the other alternatives intended to be encompassed are not clear. 
Claim 28 is further indefinite because there is insufficient antecedent basis for “the universal sequence of the primer pair.” This limitation is recited in the last two lines of the claim.
Claims 28, 29, 32, 33 are further indefinite because they each contain at least one of the trademarks/trade names ILLUMINA and ION TORRENT. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is 
Claims 30 and 31 are further indefinite because they each make reference to an object that is variable—specifically hg19 coordinates. More specifically, claim 30 contains descriptive information concerning each of SEQ ID NOs: 53-65 that refers to hg19 coordinates. Similarly, claim 31 defines the possible locations for the CpG/CpG island using hg19 coordinates. Since, like a GenBank Accession Number, the hg19 coordinates may be updated or changed, the scope of claims 30 and 31 is not constant, but could change over time. Applicant could address the issue in claim 30 by amending that claim to recite “wherein the at least one sequence of the genomic DNA region is selected from SEQ ID NOs: 53-65.” Applicant could address the issue in claim 31 by amending that claim to define the positions of the CpG/CpG island using the nucleotides in the appropriate SEQ ID.
Claim 31 is further indefinite because it recites “12229665” as a possible coordinate in the PARP15 exon 1 sequence, but this coordinate lies outside the range of 122296564 to 122296725 recited earlier in the claim. As a result, it is not clear what coordinate was intended for the recited “12229665.”
	Claim 33 is further indefinite because there is insufficient antecedent basis for “the sequences.” It appears that this claim was intended to depend from claim 32 since claim 19 does not recite a sequencing step.
BMC Bioinformatics 2015; 16: 220; DOI 10.1186/s12859-015-0649-2) and also Guo et al. (BMC Genomics 2013; 14: 774; doi: 10.1186/1471-2164-14-774). These tools may change over time and/or may not be available over the full scope of the patent term. Accordingly, the claim scope is not constant, and claim 34 is indefinite. 
	Claim 37 is indefinite because the requirements of the positive sample are not entirely clear. The claim recites “wherein the positive sample is the OSCC/HG-SIL.” It is not clear whether this language encompasses a positive sample that is either an oral squamous cell carcinoma (OSCC) or a high-grade squamous intraepithelial lesion (HG-SIL) or if another meaning is intended. If the former interpretation is correct, amending the claim to replace the slash with “or” is suggested.

Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-28 and 30-37 are ejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claim 19 
This claim is drawn to a method for detecting a head and neck squamous cell carcinoma (HNSCC) and/or for obtaining a prognosis for a HNSCC. The method includes the following steps: (i) treating genomic DNA isolated from a biological sample obtained from an individual 
As noted above, Applicant has elected the combination of 13 genes recited in option (e) of step (v) in claim 19 for examination. 
Claim 19 recites two judicial exceptions. First, the relationship between the methylation level of the elected genes and the presence of HNSCC or a particular HNSCC prognosis is a natural law. See also MPEP 2106.04(b) I for additional discussion of laws of nature. Claim 19 also contains an abstract idea because comparing methylation levels obtained from a healthy individual and an individual undergoing diagnosis and/or prognostic testing is necessarily either a mathematical calculation or a mental step.
Thus, the answer to Step 2A, Prong One in the current eligibility guidelines set forth in MPEP 2106.04 is “YES, the claims recite a judicial exception – specifically a law of nature and an abstract idea.” 
Since the answer to Step 2A, Prong One is “YES,” the next question, which is asked in Step 2A, Prong Two, is whether the judicial exception is integrated into a practical application.
In this case, claim 19 recites elements in addition to the judicial exception. These additional elements are (1) obtaining a biological sample from an individual, (2) purifying genomic DNA from the sample, (3) treating the genomic DNA with bisulfite, (4) amplifying at least one CpG and/or at least one CpG island in each of the elected 13 genes, and (5) measuring 
The additional elements, considered alone or together, do not integrate the judicial exception into a practical application because they merely limit the claims to a particular technological environment or field of use. They also constitute insignificant extra-solution activity. As discussed in MPEP 2106.04(d) I, such limitations do not integrate a judicial exception into a practical application. MPEP 2106.05(g) and 2106.05(h) discuss insignificant extra-solution activity and limitations that merely limit a judicial exception to a particular field or technological environment, respectively, and each section lists several examples of activities that have been found by the courts to constitute insignificant extra-solution activity or merely indicate a particular field of use or technological environment. Examples of insignificant extra-solution activity in MPEP 2106.05(g) include (1) performing clinical tests on individuals to obtain input for an equation, and (2) determining the level of a biomarker in blood. As well, MPEP 2106.05(h) notes that the question of whether a limitation merely limits a claim to a particular field of use or technological environment “overlaps significantly” with the question of whether a limitation is merely insignificant extra-solution activity. In this case, the additional elements in the instant claims correspond to activities (1) and (2) above. As such, they fail to integrate the judicial exception into a practical application.
Thus, the answer to Step 2A, Prong Two is “NO, the judicial exception is not integrated into a practical application,” and one must consider whether the claims contain elements that amount to significantly more than the judicial exception. In other words, Eligibility Step 2B must be addressed.
BioTechniques 2013; 55: 181-197) at Table 1 on page 183. Amplifying at least one CpG and/or at least one CpG island and measuring methylation levels in the resulting products was also routine and conventional as evidenced by Hernández, for example. See also Lee et al. (Cancer Letters 2013; 340: 171-178) and Warnecke et al. (Methods 2002; 27: 101-107). Thus, claim 19 is drawn to a judicial exception without significantly more, and the claim is rejected under 35 U.S.C. 101.
Claims 20, 21, 24, 30, 31, and 37
These claims depend from claim 19 and further limit the judicial exception by limiting the HNSCC or gene regions to be analyzed. They do not set forth any other limitations (i.e., limitations that do not merely further limit the judicial exception). Accordingly, claims 20, 21, 24, 30, 31, and 37 are rejected under 35 U.S.C. 101 as being drawn to judicial exceptions without significantly more for the reasons set forth above with respect to claim 19. 
Claims 22, 23, 25-28, 32, and 33
These claims depend, directly or indirectly from claim 19, and set forth further requirements concerning the amount of genomic DNA subjected to amplification, the bisulfite treatment step, the amplification step, and the sequencing step. These additional elements do not integrate judicial exceptions into a practical application because they merely further limit the Nucleic Acids Research 2007; 35: e29) and the Warnecke reference cited above indicate that the bisulfite treatment steps recited in claim 23 were routine and conventional prior to the effective filing date of the claimed invention (Ehrich at page 2; Warnecke at page 106). Further, the teachings of Cronn et al. (American Journal of Botany 2012; 99: 291-311) and Hadd et al. (The Journal of Molecular Diagnostics 2013; 15: 234-247) indicate that the amplification steps set forth in claims 25-28 were routinely performed (Cronn at Fig. 1D; Hadd at Fig 1 and pp. 235-237). Lastly, the teachings of the above Hadd reference and also Ergüner et al. (Annual International Conference of the IEEE Engineering in Medicine and Biology Society 2015; 6453-6456) indicate that use of the Illumina and Ion Torrent sequencing platforms, including with an appropriate error filter, was routine prior to the effective filing date of the claimed invention (Hadd at pages 234-235 and 237-238; Ergüner at page 6453). Thus, claims 22, 23, 25-28, 32, and 33 are directed to judicial exceptions without significantly more.
Claim 34
This claim depends from claim 19 and requires using one of the following tools for methylation level measurement: BISMARK, BS-Seeker 2, BISMA, BSPAT, and QUMA. 
This additional element does not integrate judicial exceptions into a practical application because it merely limit the claims to a particular technological environment or field of use. It also constitutes insignificant extra-solution activity. Further, the above tools were routinely used BMC Bioinformatics 2015; 16: 220) at pages 1-2 as well as Guo et al. (BMC Genomics 2013; 14: 774) at pages 1-2. Thus, claim 34 is also drawn to judicial exceptions without significantly more.
Claims 35 and 36 
These claims depend from claim 19 and require use of Linear Discriminant Analysis to measure the total methylation level of the CpG/CpG islands and also obtaining an ROC curve. 
These additional elements do not integrate judicial exceptions into a practical application because they merely further limit the claims to a particular technological environment or field of use. They also constitute insignificant extra-solution activity. Further, these elements were routinely used in methods comprising diagnosis or prognosis of biomarkers as evidenced by Urdea et al. (US 2008/0057590 A1) (paras. 309 & 315). Thus, claims 35 and 36 are also directed to judicial exceptions without significantly more. 

Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification fails to enable the full scope of the claims.

However, the specification does not enable the following aspects of the elected invention: 
(1) diagnosing HNSCC or obtaining a prognosis for HNSCC in any biological sample obtained from a patient;
(2) detecting HNSCC other than oral squamous cell carcinoma (OSCC) or a high-grade squamous intraepithelial lesion (HG-SIL); and
(3) using the methylation level at any CpG or CpG island in the elected combination of 13 genes for prognosis or diagnosis of HNSCC.
 Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404:
Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.


Nature of the Invention
The instant claims are drawn to a method for diagnosis and/or obtaining a prognosis for a head and neck squamous cell carcinoma (HNSCC) based on the methylation levels of a particular group of genes. Applicant has elected the following combination of genes for examination: ZAP70, GP1BB, hTERT, EPHX3, KIF1A, LRRTM1, FLI1, ITGA4, LINC00599, NTM, PARP15, miR193, and miR296. The instant invention is classified in the unpredictable arts of biochemistry and molecular biology.
Breadth of the Claims
The elected invention is somewhat broad in scope. As noted above, the elected invention requires analyzing methylation levels of a combination of 13 genes, but the claims encompass diagnosis and/or prognosis using any CpG and/or CpG island in each of the elected combination of genes. As well, the diagnosis and/or prognosis method may be conducted any biological sample obtained from the patient may be analyzed. Further, the claims encompass diagnosis and/or prognosis using an observed hypermethylation or hypomethylation of any CpG or CpG island in any of the 13 genes in the elected combination of genes. Lastly, “HNSCC” in the claims broadly encompasses obtaining a diagnosis or prognosis for OSCC, a precursor of OSCC, a HG-SIL, an OPML, and a cancerization field (see claim 20).
Level of Ordinary Skill in the Art
The ordinary artisan typically holds at least a master’s degree and has several years of experience. 
State of the Prior Art
International Journal of Surgery 2010; 8: 194-198), for example, at Table 1 on page 196. 
The prior art, though, does not teach or suggest using the elected combination of genes for diagnosis or prognosis of HNSCC.
The closest prior art is that of Morandi et al. (Journal of Cranio-Maxillo-Facial Surgery 2015; 43: 1494-1500), which describes correlations between the methylation levels of a subset of the elected combination of genes and OSCC, oral potentially malignant lesions (OPML), LG-SIL, and HG-SIL (abstract, page 1495, and pages 1497-1498).
Guidance in the Specification & Working Examples
The specification provides guidance as to DNA purification, bisulfite treatment, amplification, sequencing, methylation level determination, and analysis via a Linear Discriminant Analysis and ROC analysis (see, e.g., pages 7-9, 17-21, and 26-29 of the substitute specification filed on April 6, 2020). 
The specification also contains a working example that is relevant to the claimed methods (pages 29-39 of the substitute specification filed on April 6, 2020). Here, the specification describes a method in which methylation levels of various genes were measured in and analyzed with respect to HNSCC. More specifically, oral brushing samples were first obtained from 65 normal (healthy) donors, 28 patients with OSCC, 1 patient with an OSCC with sarcomatoid feature, 6 patients with HG-SIL, and 35 samples of normal mucosa around the site of 
The guidance in the specification and working example is limited relative to the scope of the elected invention in several ways. First, the results are limited to a single sample type (oral brushing), whereas the claims broadly encompass a variety of other samples, including bodily fluid samples and tissue samples. Second, the results do not indicate that the elected combination of genes can be used for prognosis of any HNSCC or for diagnosis/detection of HNSCC other than OSCC and HG-SIL. Third, the results do not indicate that CpGs other than those listed in Table II can be used for HNSCC diagnosis or prognosis.
Quantity of Experimentation & Unpredictability
A very large quantity of experimentation would be required to enable the full scope of the elected invention. In particular, the ordinary artisan would have to conduct experimentation to determine the following: (1) that other samples (e.g., blood, saliva, biopsy) exhibit the same correlation demonstrated in the working example for oral brushing samples; (2) that the correlations observed in the example extend to the other forms HNSCC encompassed by the claims as well as to prognosis; and (3) that the correlations observed in the example hold when other CpGs in the elected combination of genes are analyzed. 
International Journal of Molecular Sciences 2020; 21: 6691) assessed the ability of the methylation levels of the 13 genes in the elected combination of genes to predict whether a particular OSCC is likely to be highly aggressive or less aggressive (abstract and page 2). The results indicate that only five CpG islands—two in the EPHX3 gene, two in the ITGA4 gene, and one in miR-193—showed prognostic significance (abstract and page 5). Therefore, it is not necessarily clear that a combination of CpGs/CpG islands useful for diagnosis will also be useful for prognosis. Similarly, Morandi et al. (Clinical Epigenetics 2017; 9: 85), which discloses essentially the same method contained in the working example of the instant application, notes the importance of the CpG locations used for diagnosis of OSCC (abstract, page 7, pages 11-12, and Table 3). This suggests that different CpGs in the elected combination of genes cannot be substituted without experimentation. As well, the results in the Morandi reference are limited in the same way as the working example in the instant application, and the reference contains nothing to suggest that extending the results to prognosis, other samples, other CpGs/CpG islands, or other HNSCCs would be routine. Instead, the reference indicates that further validation of the disclosed methods is necessary (page 14). Thus, it is clear that a large quantity of unpredictable, and inventive, experimentation would be required to enable the full scope of the elected invention. 
Conclusion
In summary, the elected invention broadly encompasses using differential methylation at any CpG/CpG island in any of the elected combination of genes in any biological sample obtained from a patient to obtain an HNSCC diagnosis or prognosis. Although methods for analyzing methylation levels were routinely performed prior to the effective filing date of the 

Conclusion
11.	No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637